                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE DANIEL CASTILLO-ANTONIO,                       Case No. 19-cv-02092-SK
                                   8                     Plaintiff,
                                                                                             CONDITIONAL DISMISSAL
                                   9              v.

                                  10     BONFARE MARKETS, INC., et al.,                      Regarding Docket No. 11
                                  11                     Defendants.

                                  12          The parties advise the Court that they have reached a tentative settlement of this case and
Northern District of California
 United States District Court




                                  13   expect to file a dismissal with prejudice no later than December 31, 2019. Therefore, IT IS
                                  14   HEREBY ORDERED that this cause of action is dismissed without prejudice; provided,
                                  15   however that if any party hereto shall certify to this Court, by December 31, 2019, with proof of
                                  16   service thereof, that the agreed consideration for said settlement has not been delivered over, the
                                  17   foregoing order shall stand vacated and this cause shall forthwith be restored to the calendar to be
                                  18   set for trial. If no certification is filed, after passage of December 31, 2019, the dismissal shall be
                                  19   with prejudice.
                                  20          IT IS SO ORDERED.
                                  21   Dated: August 23, 2019
                                  22                                                     ______________________________________
                                                                                         SALLIE KIM
                                  23                                                     United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
